 
EXHIBIT 10.1


GEORGIA-CAROLINA BANCSHARES, INC.
AMENDED AND RESTATED
2004 INCENTIVE PLAN
 
Effective: April 23, 2012
 
The purposes of the Amended and Restated 2004 Incentive Plan are to encourage
Eligible Individuals to increase their efforts to make Georgia-Carolina
Bancshares, Inc. and each of its Subsidiaries more successful, to provide an
additional inducement for such Eligible Individuals to continue to provide
services to the Corporation or a Subsidiary as an employee, consultant,
non-employee director, or independent contractor, to reward such Eligible
Individuals by providing an opportunity to acquire incentive awards on favorable
terms and to provide a means through which the Corporation may attract able
persons to enter the employment of or engagement with the Corporation or one of
its Subsidiaries.  Such incentive awards may, in the discretion of the Board,
consist of Stock (subject to such restrictions as the Board may determine or as
provided herein), Performance Units, Stock Appreciation Rights, Incentive Stock
Options, Non-Qualified Stock Options, Phantom Stock, or any combination of the
foregoing, all as the Board, in each case, may determine.


ARTICLE 1  
                    
DEFINITIONS


“Award” means an Incentive Stock Option, a Non-Qualified Stock Option,
Restricted Stock Award, Stock Appreciation Rights, Performance Units, or Phantom
Stock granted hereunder.


“Award Agreement” means an agreement entered into between the Corporation and
the applicable Participant, setting forth the terms and provisions applicable to
the Award then being granted under this Plan, as further described in Section
2.5 of the Plan.


“Board” means the Board of Directors of the Corporation.


“Code” means the Internal Revenue Code of 1986, as amended.  A reference to any
provision of the Code shall include reference to any successor provision of the
Code.


“Committee” means the Stock Option Committee, if any, appointed by the
Board.  If no Committee is appointed by the Board, the Board shall function in
place of the Committee.


“Corporation” means Georgia-Carolina Bancshares, Inc.


“Disabled Participant” means a Participant becoming disabled within the meaning
of Section 422(c)(6) of the Code.


“Eligible Employee” means any employee of the Corporation or one of its
Subsidiaries.


“Eligible Individual” means any Eligible Employee and any consultant,
non-employee director, or independent contractor of the Corporation or one of
its Subsidiaries.


“Fair Market Value” shall mean, with respect to a given date, as applicable, (i)
the average closing price of the Corporation’s Stock quoted on the
Over-the-Counter Bulletin Board (or other national quotation service) for the
ten business days prior to such date, or (ii) if the Corporation’s shares of
Common Stock are not traded on the Over-the-Counter Bulletin Board or through
any other nationally recognized quotation service, the fair market value of the
Corporation’s Stock as determined by the Board, acting in good faith, under any
method consistent with the Code, or Treasury Regulations thereunder, as the
Board shall in its discretion select and apply on such date.  However, Fair
Market Value may be required to be determined differently under the Code for tax
purposes; the Board will make an appropriate determination of Fair Market Value
for tax purposes as required on a given date in accordance with the applicable
Section(s) of the Code.  Subject to the foregoing, the Board, in fixing the Fair
Market Value, shall have full authority and discretion and be fully protected in
doing so.


 
 

--------------------------------------------------------------------------------

 
 
“Incentive Stock Option” means an option that is intended to qualify as an
“Incentive Stock Option” within the meaning of section 422 of the Code.  Any
Option which does not qualify under section 422 of the Code shall be treated as
a Non-Qualified Stock Option.


“Non-Qualified Stock Option” means an option that is not an Incentive Stock
Option.


“Option” means an option to purchase Stock, including Restricted Stock, if the
Board so determines, subject to the applicable provisions of Article 3, awarded
in accordance with the terms of the Plan and which may be an Incentive Stock
Option or a Non-Qualified Stock Option.


“Participant” means an Eligible Individual who has been selected by the Board
upon the recommendation of the Committee to participate in the Plan in
accordance with Section 2.2 of the Plan.


“Performance Unit” means a performance unit subject to the requirements of
Article 4 and awarded in accordance with the terms of the Plan.


“Phantom Stock” means a deferred compensation award subject to the requirements
of Article 6.


“Plan” means the Georgia-Carolina Bancshares, Inc. Amended and Restated 2004
Incentive Plan, and as the same may be amended, administered or interpreted from
time to time.


“Qualifying Performance Adjustments” shall mean those adjustments to reported
financial results required to optimally account for: a) the impact of intangible
assets and related amortization expense, b) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, c) special charges in connection with mergers and acquisitions, d)
losses from discontinued operations, e) any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial condition and results of operation
appearing or incorporated by reference in the Corporation’s Annual Report on
Form 10-KSB filed with the SEC for the applicable year.  Such adjustments will
be at the Board’s sole discretion in a manner that is equitable, consistent with
generally accepted accounting principles, and in accordance with the
Corporation’s accounting practices and conventions as applied in the past.


“Qualifying Performance Goals” shall mean any one or more of the following
performance criteria: net income, earnings per share, return on equity, return
on assets, operating income and/or total shareholder return.  Such criteria may
be absolute in their terms, measured against prior year(s) results, or measured
against or in relationship to other companies.  In all cases, such measures will
be on a reported basis, adjusted at the Board’s sole discretion, as permitted by
the terms of this Plan.


“Restricted Stock” means Stock delivered under the Plan subject to the
requirements of Article 5 and such other restrictions as the Board deems
appropriate or desirable.


“Stock” means the common stock of the Corporation.


“Stock Appreciation Right” means a right granted under Article 3 either on a
stand-alone basis or in conjunction with the grant of an Option that entitles
the holder to receive a cash payment or an award of Stock, to be determined in
the discretion of the Board at the time the applicable Stock Appreciation Right
is granted, in an amount equal to the excess of the Fair Market Value of one
share of Stock on such date of exercise over, (i) in the case of a Stock
Appreciation Right granted  on a stand-alone basis, the Fair Market Value of one
share of Stock as of the date of grant (as set forth in the applicable Award
Agreement), or (ii) in the case of a Stock Appreciation Right granted in
conjunction with the grant of an Option, the Option Price per share multiplied
by the number of shares covered by the right.


 
 

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Corporation, if each of the corporations (other than the last
corporation in the unbroken chain) owns stock possessing more than fifty percent
(50%) of the total combined voting power of all classes of stock in one of the
other corporations in the chain.


“Termination” means the termination of employment with the Corporation or any of
its Subsidiaries or the cessation of the provision of services to the
Corporation or any of its Subsidiaries by a non-employee director, consultant or
independent contractor.
 
ARTICLE 2
GENERAL PROVISIONS


Section 2.1  Administration.  The Plan shall be administered by the Committee;
provided, however, that the Committee shall recommend to the Board for its
approval the selection of Eligible Individuals to receive Awards under the Plan,
the form and terms of Awards and the number of shares or other consideration
subject to Awards under the Plan.  The Committee shall interpret the Plan and
prescribe such rules, regulations and procedures in connection with the
operation of the Plan as it shall deem to be necessary and advisable for the
administration of the Plan consistent with the purposes of the Plan.  Without
limiting the foregoing, the Committee shall have the authority to:
 

 
(i) 
Prescribe, amend and rescind rules and regulations relating to the Plan;




 
(ii) 
 Recommend to the Board the Eligible Individuals to receive Awards under the
Plan as provided in Section 2.2 of the Plan;




 
(iii) 
Recommend to the Board the form and terms of Awards;




 
(iv) 
Recommend to the Board the number of shares or other consideration subject to
Awards under the Plan as provided in Articles 3, 4, 5 and 6 of the Plan;




 
(v) 
Recommend to the Board whether Awards will be granted singly, in combination or
in tandem with, in replacement of, or as alternatives to, other Awards under the
Plan or grants or awards under any other incentive or compensation plan of the
Corporation;

 

 
(vi) 
Construe and interpret the Plan, any Award Agreement in connection with an Award
and any other agreement or document executed pursuant to the Plan;




 
(vii) 
Correct any defect or omission, or reconcile any inconsistency in the Plan, any
Award or any Award Agreement;




 
(viii)
Determine whether a Participant is a Disabled Participant;




 
(ix) 
Accelerate or, with the consent of the Participant and to the extent such
deferral is permitted under the terms of the Plan and would not violate the
provisions of Section 409A of the Code (to the extent applicable), defer the
vesting of any Award and/or the exercise date of any Award;



 
 

--------------------------------------------------------------------------------

 
 

 
(x) 
Determine whether a Participant’s Termination from the Corporation or its
Subsidiaries is voluntary and with the written consent of the Corporation or its
Subsidiaries;




 
(xi) 
Authorize any person to execute on behalf of the Corporation any instrument
required to effectuate the grant of an Award;




 
(xii) 
With the consent of the Participant and approval of the Board, adjust the terms
of an Award previously granted to the Participant;




 
(xiii) 
Determine when a Participant’s period of employment is deemed to be continued
during an approved leave of absence, or whether a Participant has engaged in the
operation or management of a business that is in competition with the
Corporation or any of its Subsidiaries;




 
(xiv)
Recommend to the Board, upon review of relevant information, the Fair Market
Value of the Stock; and




 
(xv)
Make all other determinations deemed necessary or advisable for the
administration of the Plan subject to the approval of the Board as set forth
above.



The Committee may delegate to officers of the Corporation or any Subsidiary the
authority to perform administrative functions under the Plan subject to any
legal requirements that the Committee as a whole take action with respect to
such function.


The Committee shall keep records of action taken at its meetings.  A majority of
the Committee shall constitute a quorum at any meeting, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee, shall be the acts of
the Committee.


Section 2.2  Eligibility.  Those Eligible Individuals who share the
responsibility for the management, growth or protection of the business of the
Corporation or any Subsidiary or who, in the opinion of the Committee, provide
services yielding significant benefits to the Corporation or any Subsidiary
shall be eligible to receive Awards as described herein.


Subject to the provisions of the Plan, the Board shall have full and final
authority, in its discretion, to grant Awards as described herein and to
determine the Eligible Individuals to whom Awards shall be granted.  In
determining the eligibility of any Eligible Individual, as well as in
determining the Award, the Board shall consider the position and the
responsibilities of the Eligible Individual being considered, the nature and
value to the Corporation or a Subsidiary of his or her services, his or her
present and/or potential contribution to the success of the Corporation or a
Subsidiary and such other factors as the Board may deem relevant.


Section 2.3  Shares Available under the Plan. Subject to adjustment as set forth
in Section 2.6, the maximum number of shares of Stock that may be issued or
delivered and as to which Awards may be granted under the Plan shall be
264,100.  Subject to adjustment as set forth in Section 2.6, the maximum number
of shares of Stock (and in the case of Performance Units, the maximum dollar
value) with respect to which Awards may be granted in any calendar year (or in
the case of Performance Units, in any Performance Period) to any Participant
under the Plan shall be as follows:  Options: 50,000 shares; Stock Appreciation
Rights: 50,000 shares; Restricted Stock: 50,000 shares; Phantom Stock:
50,000shares; and Performance Units: 20,000 shares or $500,000.


 
 

--------------------------------------------------------------------------------

 
 
If any Award, other than Performance Units, granted under the Plan is canceled
by mutual consent or terminates or expires for any reason without having been
exercised in full, or, if and to the extent that an award of Phantom Stock is
paid in cash rather than the issuance of shares of Stock, the number of shares
subject to such Award (or in the case of Phantom Stock the number of shares of
Stock for which payment was made in cash) shall again be available for purposes
of the Plan, except that, to the extent that Stock Appreciation Rights granted
in conjunction with an Option under the Plan are exercised and the related
Option surrendered, the number of shares available for purposes of the Plan
shall be reduced by the number of shares, if any, of Stock issued or delivered
upon exercise of such Stock Appreciation Rights.  If the Option Price of any
Option granted under the Plan is satisfied by tendering shares of Stock to the
Corporation (by either actual delivery or by attestation) or if shares of Stock
are tendered or are withheld upon the exercise of the Option to satisfy any
applicable tax withholding, only the number of shares of Stock issued net of the
shares of Stock tendered or withheld shall be deemed delivered for purposes of
determining the maximum number of shares of Stock available for delivery under
the Plan.


The shares that may be issued or delivered under the Plan may be either
authorized but unissued shares or repurchased shares or partly each.


Section 2.4  Corporation’s Obligation to Deliver Stock.  The obligation of the
Corporation to  issue or deliver shares of Stock under the Plan shall be subject
to (i) the effectiveness of a registration statement under the Securities Act of
1933, as amended, with respect to such shares, if deemed necessary or
appropriate by counsel for the Corporation; (ii) the condition that the shares
shall have been listed (or authorized for listing upon official notice of
issuance) upon each stock exchange on which such shares may then be listed; and
(iii) all other applicable laws, regulations, rules and orders which may then be
in effect.


Section 2.5  Award Agreement.  Each Award granted under the Plan shall be
evidenced by a written Award Agreement, in a form approved by the
Committee.  Such Award Agreement shall be subject to and incorporate the express
terms and conditions, if any, required under the Plan or as required by the
Committee for the form of Award granted and such other terms and conditions as
the Committee may specify and shall be executed by the Chief Executive Officer,
the President (if other than the Chief Executive Officer) or any Vice President
on behalf of the Corporation and by the Participant to whom such Award is
granted.  With the consent of the Participant to whom such Award is granted, the
Board may at any time and from time to time amend an outstanding Award Agreement
in a manner consistent with the Plan.  Without consent of the Participant, the
Board of Directors may at any time and from time to time modify or amend Award
Agreements with respect to Options intended as of the date of grant to be
Incentive Stock Options in such respects as it deems necessary in order that
Incentive Stock Options granted under the Plan shall comply with the appropriate
provisions of the Code and regulations thereunder which are in effect from time
to time with respect to Incentive Stock Options.


Section 2.6  Adjustment and Substitution of Shares.  If a dividend or other
distribution shall be declared upon the Stock payable in shares of Stock, the
number of shares of Stock then subject to any outstanding Option or by reference
to which the amount of any other Award is determined and the number of shares
which may be issued or delivered under the Plan shall be adjusted by adding
thereto the number of shares which would have been distributable thereon if such
shares had been outstanding on the date fixed for determining the stockholders
entitled to receive such stock dividend or distribution.


If the outstanding shares of Stock shall be changed into or exchangeable for a
different number or kind of shares of Stock or other securities of the
Corporation or another corporation, whether through reorganization,
reclassification, recapitalization, stock split-up, spin-off, combination of
shares, merger or consolidation, then there shall be substituted for each share
of Stock subject to any then outstanding Award and for each share of Stock,
which may be issued or delivered under the Plan but is not then subject to an
outstanding Award, the number and kind of shares of Stock or other securities
into which each outstanding share of Stock shall be so changed or for which each
such share shall be exchangeable.


In the case of any adjustment or substitution as provided for in this Section
2.6, the aggregate Option Price for all shares subject to each then outstanding
Option prior to such adjustment or substitution shall be the aggregate option
price for all shares of Stock or other securities (including any fraction) to
which such shares shall have been adjusted or which shall have been substituted
for such shares.  Any new option price per share shall be carried to at least
three decimal places with the last decimal place rounded upwards to the nearest
whole number.


 
 

--------------------------------------------------------------------------------

 
 
No adjustment or substitution provided for in this Section 2.6 shall require the
Corporation to issue or sell a fraction of a share or other
security.  Accordingly, all fractional shares or other securities that result
from any such adjustment or substitution shall be eliminated and not carried
forward to any subsequent adjustment or substitution.


If any such adjustment or substitution provided for in this Section 2.6 requires
the approval of stockholders in order to enable the Corporation to grant
Incentive Stock Options, then no such adjustment or substitution shall be made
without prior stockholder approval.  Notwithstanding the foregoing, in the case
of Incentive Stock Options, if the effect of any such adjustment or substitution
would be to cause the Option to fail to continue to qualify as an Incentive
Stock Option or to cause a modification, extension or renewal of such Option
within the meaning of Section 424 of the Code, the Committee may elect that such
adjustment or substitution not be made but rather shall use reasonable efforts
to effect such other adjustment of each then outstanding Option as the Committee
in its sole discretion shall deem equitable and which will not result in any
disqualification, modification, extension or renewal (within the meaning of
Section 424 of the Code) of such Incentive Stock Option.  Notwithstanding the
foregoing, to the extent applicable, all adjustments and substitutions made
under this Section 2.6 shall comply with the requirements under Section 409A of
the Code, and the Treasury Regulations thereunder (including, to the extent
applicable, the requirements for an Option or Stock Appreciation Right to remain
exempt from Section 409A of the Code).


ARTICLE 3
OPTIONS AND STOCK APPRECIATION RIGHTS


Section 3.1  Grant of Stock Options and Stock Appreciation Rights.  The Board
shall have authority, in its discretion, to grant Incentive Stock Options,
Non-Qualified Stock Options or to grant both types of Options (but not in
tandem).  Notwithstanding the above, Incentive Stock Options may only be granted
to employees of the Corporation or any of its Subsidiaries.  The Board also
shall have the authority, in its discretion, to grant Stock Appreciation Rights
either on a stand-alone basis or in conjunction with Incentive Stock Options or
Non-Qualified Stock Options with the effect provided in Section 3.2(D).  Stock
Appreciation Rights granted in conjunction with an Incentive Stock Option may
only be granted at the time such Incentive Stock Option is granted.  Stock
Appreciation Rights granted in conjunction with a Non-Qualified Stock Option may
be granted either at the time such Non-Qualified Stock Option is granted or at
any time thereafter during the term of such Non-Qualified Stock Option.


Section 3.2  Terms and Conditions of Stock Options and Stock Appreciation
Rights.  Options and Stock Appreciation Rights granted under the Plan shall be
subject to the following terms and conditions:
 
(A)           The purchase price at which each Option may be exercised (the
“Option Price”) shall be such price as the Committee, in its discretion, shall
determine, except that the Option Price shall not be less than one hundred
percent (100%) of the Fair Market Value per share of Stock covered by the Option
on the date of grant (or in the case of an Incentive Stock Option granted to an
Eligible Employee who, immediately prior to such grant, owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Corporation or any Subsidiary (a “Ten Percent Employee”), shall not
be less than 110% of such Fair Market Value on the date of grant).  For purposes
of this Section 3.2(A), a Participant (i) shall be considered as owning not only
shares of the Stock owned individually, but also all shares that are at the time
owned, directly or indirectly, by or for the spouse, ancestors, lineal
descendants and brothers and sisters (whether by the whole or half blood) of
such individual and (ii) shall be considered as owning proportionately any
shares of Stock owned, directly or indirectly, by or for any corporation,
partnership, estate or trust in which such individual shall be a stockholder,
partner or beneficiary.
 
 
 

--------------------------------------------------------------------------------

 
 
(B)           The Option Price shall be payable in full in any one or more of
the following ways, as shall be determined by the Board to be applicable to, and
as set forth in, any such Award:
 

 
(i) 
in cash; or

 

 
(ii) 
by tendering, either by actual delivery or by attestation, shares of Stock
(which have been owned by the Participant for more than six months, which are
free and clear of all liens and other encumbrances and which are not subject to
the restrictions set forth in Article 5) having an aggregate Fair Market Value
on the date of exercise of the Option equal to the Option Price for the shares
being purchased; or




 
(iii) 
by requesting that the Corporation withhold such number of shares of Stock then
issuable upon exercise of the Option as shall have an aggregate Fair Market
Value equal to the Option Price for the shares being acquired upon exercise of
the Option; or




 
(iv) 
by waiver of compensation due or accrued to the Participant for services
rendered; or




 
(v) 
provided that a public market for the Corporation’s stock exists:




 
(a) 
 Through a “same day sale” commitment from the Participant and a broker-dealer
that is a member of the National Association of Securities Dealers (an “NASD
Dealer”) whereby the Participant irrevocably elects to exercise the Option and
to sell a portion of the shares so purchased to pay the purchase price (or a
larger number of the shares so purchased), and whereby the NASD Dealer
irrevocably commits upon receipt of such shares to forward the purchase price
directly to the Corporation (and any excess to the Participant); or

 

 
(b) 
Through a “margin” commitment from the Participant and an NASD Dealer whereby
the Participant irrevocably elects to exercise the Option and to pledge the
shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the purchase price, and whereby the
NASD Dealer irrevocably commits upon receipt of such shares to forward the
purchase price directly to the Corporation; or

 

 
(vi) 
by any combination of the foregoing; or

 

 
(vii) 
by such other method as may be determined by the Board and set forth in the
applicable Award Agreement.



If the Option Price is paid in whole or in part in shares of Stock, any portion
of the Option Price representing a fraction of a share shall be paid in
cash.  The date of exercise of an Option shall be determined under procedures
established by the Board, and the Option Price shall be payable at such time or
times as the Board, in its discretion, shall determine.  No shares shall be
issued or delivered upon exercise of an Option until full payment of the Option
Price has been made.  When full payment of the Option Price has been made and
subject to the restrictions set forth in Article 5, the Participant shall be
considered for all purposes to be the owner of the shares with respect to which
payment has been made.


 
 

--------------------------------------------------------------------------------

 
 
(C)           An Option may be exercised at such time as the Option vests or at
any time thereafter prior to the time the Option expires in accordance with its
terms or otherwise ceases to be outstanding.  No Incentive Stock Option shall be
exercisable after the expiration of ten years (five years in the case of a Ten
Percent Employee) from the date of grant.  No Non-Qualified Stock Option shall
be exercisable after the expiration of ten years and six months from the date of
grant.  Subject to this Section 3.2(C), and 2.5, Options may be exercised at
such times, in such amounts and subject to such restrictions as shall be
determined by the Board, in its discretion.
 
(D)           Stock Appreciation Rights granted on a stand-alone basis shall be
exercisable as and to the extent set forth in the applicable Award
Agreement.  Stock Appreciation Rights granted in conjunction with an Option
shall be exercisable to the extent that the related Option is exercisable and
only by the same person or persons who are entitled to exercise the related
Option.  Stock Appreciation Rights granted on a stand-alone basis shall entitle
the Participant to receive from the Corporation on exercise that number of
shares of Stock having an aggregate Fair Market Value equal to the excess of the
Fair Market Value of one share of Stock on such date of exercise over the Fair
Market Value of one share of Stock on the date of grant (as set forth in the
applicable Award Agreement) multiplied by the number of shares of Stock covered
by the Stock Appreciation Right exercised.  Stock Appreciation Rights granted in
conjunction with an Option shall entitle the Participant to surrender the
related Option, or any portion thereof, and to receive from the Corporation in
exchange therefor that number of shares of Stock having an aggregate Fair Market
Value equal to the excess of the Fair Market Value of one share of Stock on such
date of exercise over the Option Price per share, multiplied by the number of
shares covered by the Option, or portion thereof, which is surrendered.  Cash
shall be paid in lieu of any fractional shares.  The Board shall have the
authority, in its discretion, to determine at the time the applicable Stock
Appreciation Right is granted that the obligation of the Corporation shall be
paid in cash, in shares of Stock, or part in cash and part in shares of Stock,
and the Award Agreement for such Stock Appreciation Right shall set forth the
payment medium determined by the Board.  The date of exercise of Stock
Appreciation Rights shall be determined under procedures established by the
Board, and payment under this Section 3.2(D) shall be made by the Corporation as
soon as practicable after the date of exercise.  To the extent that an Option as
to which Stock Appreciation Rights have been granted in conjunction therewith is
exercised, the Stock Appreciation Rights shall be canceled.
 
(E)           No Option or Stock Appreciation Rights shall be transferable by a
Participant other than by will, or if a Participant dies intestate, by the laws
of descent and distribution of the state of domicile of the Participant at the
time of death, and all Options and Stock Appreciation Rights shall be
exercisable during the lifetime of a Participant only by the Participant.
 
(F)           Unless otherwise determined by the Board and set forth in the
Award Agreement referred to in Section 2.5 or an amendment thereto, following
the Termination of a Participant for any reason, such Participant must exercise
any outstanding Option within one year from the date of Termination.
 
ARTICLE 4
PERFORMANCE UNITS


Section 4.1  Performance Period and Objectives.  The Board shall determine a
performance period (the “Performance Period”) of one or more years and shall
determine the Qualifying Performance Goals to be applicable to grants of
Performance Units.  The applicable Qualifying Performance Goals may vary from
Participant to Participant.  Performance Periods may overlap and Participants
may participate simultaneously with respect to Performance Units for which
different Performance Periods are prescribed.


 
 

--------------------------------------------------------------------------------

 
 
Section 4.2  Eligibility.  At the beginning of a Performance Period, the Board
shall determine for each Participant or group of Participants eligible for
Performance Units with respect to that Performance Period the range of dollar
values, if any, which may be fixed or may vary in accordance with the Qualifying
Performance Goals specified by the Board, which shall be paid to a Participant
as an Award if the relevant Qualifying Performance Goal for the Performance
Period is met.


Section 4.3  Significant Event.  If during the course of a Performance Period
the Board determines, in its discretion, that (i) a significant event (or
events) has occurred (such as, but not limited to, a reorganization of the
Corporation) which the Board expects to have a substantial effect on a
Qualifying Performance Goal applicable to a Performance Unit during such period
(a “Significant Event”) or (ii) circumstances make it appropriate that
Qualifying Performance Adjustments be made, the Board may revise such Qualifying
Performance Goals and make such Qualifying Performance Adjustments as
appropriate; provided that the Board shall not be required to determine that a
reorganization involving the Corporation constitutes a Significant Event.


Section 4.4  Termination.  If an Eligible Individual terminates service with the
Corporation or any of its Subsidiaries during a Performance Period because of
death, Participant Disability, retirement on or after age 62, or at an earlier
age with the consent of the Corporation, or a Significant Event, as determined
by the Board, that Eligible Individual shall be entitled to payment in
settlement of each Performance Unit for which the Performance Period was
prescribed (i) based upon the Qualifying Performance Goals satisfied at the end
of such period; and (ii) prorated for the portion of the Performance Period
during which the Eligible Individual was employed or retained by the Corporation
or any of its Subsidiaries; provided, however, the Board may, to the extent
permitted under Section 409A of the Code, provide for an earlier payment in
settlement of such Performance Unit in such amount or amounts and under such
terms and conditions as the Board deems appropriate or desirable with the
consent of the Eligible Individual.  If an Eligible Individual terminates
service with the Corporation or any of its Subsidiaries during a Performance
Period for any other reason, such Eligible Individual shall not be entitled to
any payment with respect to that Performance Period unless the Board shall
otherwise determine.


Section 4.5  Award.  The Board shall have the authority, in its discretion, to
determine at the time the applicable Performance Unit is granted that the
obligation of the Corporation shall be paid in cash, in shares of Stock, or part
in cash and part in shares of Stock, and the Award Agreement for such
Performance Unit shall set forth the payment medium determined by the
Board.  Each Performance Unit shall be paid either as a lump sum payment or in
annual installments, as the Board shall determine, at the time of grant of the
Performance Unit or otherwise, commencing as soon as practicable after the end
of the relevant Performance Period.


ARTICLE 5
RESTRICTED STOCK


Section 5.1  Award.  Restricted Stock may be received by an Eligible Individual
as an Award.  Restricted Stock may but need not be subject to a restriction
period (after which restrictions shall lapse) which shall mean a period
commencing on the date the Award is granted and ending on such date or upon the
achievement of such Qualifying Performance Goals or other criteria as the Board
shall determine (the “Restriction Period”).  The Board may provide for the lapse
of restrictions in installments where deemed appropriate.


 
 

--------------------------------------------------------------------------------

 
 
Section 5.2  Restriction Period.  Except as otherwise provided in this Article
5, no shares of Restricted Stock received by an Eligible Individual shall be
sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of
during the Restriction Period; provided, however, that the Restriction Period
for any recipient of Restricted Stock shall expire and all restrictions on
shares of Restricted Stock shall lapse upon (i) death, (ii) Disability, (iii) to
the extent provided in the Award Agreement referred to in Section 2.5,
retirement on or after age 65 or an earlier age with the consent of the
Corporation, or, (iv) if such Restricted Stock constitutes all or a portion of a
Performance Unit with vesting dependent upon the achievement of a Qualifying
Performance Goal, upon the determination by the Board that a Significant Event
affecting such Qualifying Performance Goal has occurred.


Section 5.3  Termination.  Except as otherwise provided in Section 5.2 above, if
an Eligible Individual terminates employment or service with the Corporation or
any of its Subsidiaries for any reason before the expiration of the Restriction
Period, all shares of Restricted Stock still subject to restriction shall,
unless the Board otherwise determines, be forfeited by the recipient and shall
be reacquired by the Corporation.  Upon such forfeiture, such forfeited shares
of Restricted Stock shall again become available for award under the Plan.


Section 5.4  Restricted Stock Certificates.  The Board may require, under such
terms and conditions as it deems appropriate or desirable, that the certificates
for Restricted Stock delivered under the Plan be held in custody by a bank or
other institution, or that the Corporation may itself hold such shares in
custody until the Restriction Period expires or until restrictions thereon
otherwise lapse, and may require, as a condition of any receipt of Restricted
Stock, that the recipient shall have delivered a stock power endorsed in blank
relating to the Restricted Stock.


Section 5.5  Exchange of Shares.  Nothing in this Article 5 shall preclude a
recipient of Restricted Stock from exchanging any shares of Restricted Stock
subject to the restrictions contained herein for any other shares of Stock that
are similarly restricted.
 
ARTICLE 6
PHANTOM STOCK


Section 6.1  Award.  The Board shall have authority, in its discretion, to grant
deferred compensation to an Eligible Individual by the award of Phantom Stock,
the value of which is related to the value of the Stock of the Corporation.


Section 6.2  Value.  An Award of Phantom Stock shall entitle the Participant to
receive from the Corporation cash and/or shares of Stock  having an aggregate
fair market value equal to the Fair Market Value of a share of Stock on such
date, or upon the occurrence of one or more events, as may be specified in the
Award Agreement for any Phantom Stock.


Section 6.3  Termination.  If the Participant is Terminated for any reason prior
to the vesting of the Phantom Stock Award, the Participant’s rights with respect
to the Phantom Stock will terminate and be forfeited, and neither the
Participant nor his or her heirs, personal representatives, successors or
assigns shall have any future rights with respect to any such Phantom Stock.


 
 

--------------------------------------------------------------------------------

 


ARTICLE 7
CERTIFICATES FOR AWARDS OF STOCK


Section 7.1  Stock Certificates.  Subject to Section 5.4 and except as otherwise
provided in this Section 7.1, each Participant entitled to receive shares of
Stock under the Plan shall be issued a certificate for such shares.  Such
certificate shall be registered in the name of the Eligible Individual and shall
bear an appropriate legend reciting the terms, conditions and restrictions, if
any, applicable to such shares and shall be subject to appropriate stop-transfer
orders. To the extent that the Plan provides for issuance of stock certificates
to reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.  If the issuance of shares under the
Plan is effected on a non-certificated basis, the issuance of shares to a
Participant shall be reflected by crediting (by means of a book entry) the
applicable number of shares of Stock to an account maintained by the Corporation
in the name of such Participant, which account may be an account maintained by
the Corporation for such Participant under any dividend reinvestment program
offered by the Corporation.


Section 7.2  Compliance with Laws and Regulations.  The Corporation shall not be
required to issue or deliver any certificates for shares of Stock, or to effect
the issuance of any non-certificated shares as provided in Section 7.1, prior to
(i) the listing of such shares on any stock exchange or quotation system on
which the Stock may then be listed; and (ii) the completion of any registration
or qualification of such shares under any Federal or state law, or any ruling or
regulation of any government body which the Corporation shall, in its sole
discretion, determine to be necessary or advisable.


Section 7.3  Restrictions.  All certificates for shares of Stock delivered under
the Plan (and all non-certificated shares credited to a Participant’s account as
provided in Section 7.1) shall also be subject to such stop-transfer orders and
other restrictions as the Board may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange or quotation system upon which the Stock is then listed and any
applicable Federal or state securities laws; and the Board may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions.  The foregoing provisions of this Section 7.3 shall not be
effective if and to the extent that the shares of Stock delivered under the Plan
are covered by an effective and current registration statement under the
Securities Act of 1933, or if and so long as the Board determines that
application of such provisions is no longer required or desirable.  In making
such determination, the Board may rely upon an opinion of counsel for the
Corporation.


Section 7.4  Rights of Stockholders.  Except for the restrictions on Restricted
Stock under Article 5, each Participant who receives an award of Stock shall
have all of the rights of a stockholder with respect to such shares, including
the right to vote the shares and receive dividends and other distributions.  No
Eligible Individual awarded an Option, a Stock Appreciation Right or Phantom
Stock shall have any right as a stockholder with respect to any shares subject
to such Award prior to the date of issuance to him or her of a certificate or
certificates for such shares, or if applicable, the crediting of
non-certificated shares to an account maintained by the Corporation in the name
of such Eligible Individual.


ARTICLE 8
CHANGE OF CONTROL


Section 8.1  The following acceleration provisions shall apply in the event of a
Change of Control as defined in this Section 8.1:



 
(a)
In the event of a Change of Control as defined in paragraph (b) of this Section
8.1:

 

 
(i) 
any Stock Appreciation Rights and any Options awarded under the Plan, if not
previously exercisable and vested, shall become fully exercisable and vested;
and

 

 
(ii) 
 the restrictions applicable to any Restricted Stock Award under the Plan shall
lapse and such shares and awards shall be deemed fully vested.



 
 

--------------------------------------------------------------------------------

 
 

 
(b)
For purposes of paragraph (a) of this Section 8.1, a “Change of Control” means
the happening of any of the following:

 
(1)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (a) the then-outstanding shares of Stock of the
Corporation (the “Outstanding Corporation Stock”) or (b) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Corporation Voting
Securities”); provided, however, that for purposes of this subsection (1), the
following acquisitions shall not constitute a Change of Control: (x) any
acquisition by the Corporation, (y) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any corporation
controlled by the Corporation, or, (z) any acquisition by any corporation
pursuant to a transaction which complies with clauses (a), (b) and (c) of
subsection (3) of this Section 8.1; or
 
(2)  The individuals who, as of the date this Plan is approved by the Board, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the Board; provided, however, that, if the election, or
nomination for election by the Corporation’s stockholders, of any new director
was approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Plan, be considered and defined as a member
of the Incumbent Board; and provided further, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or
 
(3)  Consummation by the Corporation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Corporation or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Stock
and Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 25% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Corporation
Stock and Outstanding Corporation Voting Securities, as the case may be, (b) no
Person (excluding any employee benefit plan (or related trust) of the
Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 25% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (c) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
 
(4)  Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 9
MISCELLANEOUS


Section 9.1  Effect of the Plan on the Rights of Employees and
Employer.  Neither the adoption of the Plan nor any action of the Board or the
Committee pursuant to the Plan shall be deemed to give any Eligible Individual
any right to be granted an Award under the Plan and nothing in the Plan, in any
Award granted under the Plan or in any Award Agreement shall confer any right to
any Participant to continue in the employment of the Corporation or any
Subsidiary or to continue to be retained to provide services to the Corporation
or any Subsidiary as a non-employee director, consultant or independent
contractor or interfere in any way with the rights of the Corporation or any
Subsidiary to terminate a Participant at any time.


Section 9.2  Amendment.  The right to alter and amend the Plan at any time and
from time to time and the right to revoke or terminate the Plan or to suspend
the granting of Awards pursuant to the Plan are hereby specifically reserved to
the Board; provided always that no such revocation, termination, alteration or
suspension of any Award shall terminate any outstanding Award theretofore
granted under the Plan, unless there is a liquidation or a dissolution of the
Corporation; and provided further that no such alteration or amendment of the
Plan shall, without prior stockholder approval (i) increase the total number of
shares which may be issued or delivered under the Plan; (ii) make any changes in
the class of Eligible Individuals; (iii) extend the period set forth in the Plan
during which Awards may be granted; or (iv) or make any changes that require
shareholder approval under the rules and regulations of any securities exchange
or market on which the Common Stock is traded.  No alteration, amendment,
revocation or termination of the Plan or suspension of any Award shall, without
the written consent of the holder of an Award theretofore granted under the
Plan, adversely affect the rights of such holder with respect to such Award.


Section 9.3  Effective Date and Duration of Plan.  The original effective date
and date of adoption of the Plan shall be March 23, 2004 (the “Effective Date”),
the date of adoption of the Plan by the Board, provided that such adoption of
the Plan by the Board is approved by the affirmative vote of the holders of at
least a majority of the outstanding shares of Stock at a meeting of such holders
duly called, convened and held within one year of the Effective Date.  No Award
granted under the Plan prior to such shareholder approval may be exercised until
after such approval.  The effective date of the amendment and restatement of the
Plan shall be April 23, 2012.  No Award may be granted under the Plan subsequent
to March 23, 2014.


Section 9.4  Unfunded Status of Plan.  The Plan shall be unfunded.  The
Corporation shall not be required to establish any special or separate fund nor
to make any other segregation of assets to assume the payment of any benefits
under the Plan.  With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general unsecured
creditor of the Corporation; provided, however, that the Committee may authorize
the creation of trusts or make other arrangements to meet the Corporation’s
obligations under the Plan to deliver cash, shares or other property pursuant to
any Award, which trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines.


Section 9.5  Employee Status.  For purposes of determining questions of
termination and exercise of an Option or Stock Appreciation Right after a
Participant’s Termination, a leave of absence for military or government
service, illness, temporary disability or other reasons approved by a duly
authorized officer of the Corporation shall not be treated as Termination or
interruption of employment or engagement; provided, however, that, with respect
to an Incentive Stock Option, if such leave of absence exceeds 90 days, such
Option shall be deemed a Non-Qualified Stock Option unless the Eligible
Individual’s right to reemployment with the Corporation or a Subsidiary
following such leave of absence is guaranteed by statute or by contract;
provided, however, that no Award may be granted to an employee while he or she
is absent on leave.


 
 

--------------------------------------------------------------------------------

 
 
Section 9.6  Tax Withholding.  Whenever the Corporation proposes or is required
to distribute Stock under the Plan, the Corporation may require the recipient to
remit to the Corporation an amount sufficient to satisfy any Federal, state and
local tax withholding requirements prior to the delivery of any certificate for
such shares or, in the discretion of the Committee, the Corporation may withhold
from the shares to be delivered shares sufficient to satisfy all or a portion of
such tax withholding requirements.  Whenever under the Plan payments are to be
made in cash, such payments may be net of an amount sufficient to satisfy any
Federal, state and local tax withholding requirements.


Section 9.7  Benefits.  Amounts received under the Plan are not to be taken into
account for purposes of computing benefits under other plans unless the
Corporation determines to do so.


Section 9.8  Successors and Assigns.  The terms of the Plan shall be binding
upon the Corporation and its successors and assigns.


Section 9.9  Headings.  Captions preceding the sections hereof are inserted
solely as a matter of convenience and in no way define or limit the scope or
intent of any provision hereof.


Section 9.10  Federal and State Laws, Rules and Regulations.  The Plan and the
grant of Awards shall be subject to all applicable federal and state laws, rules
and regulations and to such approval by any government or regulatory agency as
may be required.


Section 9.11  Section 409A Compliance.


(A)  The Plan and all Awards made under the Plan are intended to be and shall be
interpreted and administered so as to be either exempt from, or to the extent
applicable, to comply with, the requirements of Section 409A of the Code and the
regulations promulgated thereunder.  Any provision that would cause the Plan or
any Award made under the Plan to fail to satisfy Section 409A of the Code shall
have no force or effect until amended to comply with Section 409A of the Code,
which amendment may be retroactive to the extent permitted by Section 409A of
the Code.


(B)  With respect to any amount payable under any Award made under this Plan
that is considered deferred compensation subject to Section 409A of the Code
that is payable upon an Eligible Individual’s Termination, a Termination shall
not be deemed to exist unless the Eligible Individual has a “separation from
service” within the meaning of Section 409A of the Code.


(C)  If an Eligible Individual is a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code at the time of his or her separation from service,
then the payment under an Award made under the Plan that is considered deferred
compensation subject to Section 409A of the Code payable upon the Eligible
Individual’s separation from service shall be deferred for six (6) months after
his or her separation from service, or, if earlier, his or her death as required
by Section 409A(a)(2)(B)(i) of the Code (the “409A Deferral Period”).  In the
event payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments that would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled.


(D)  All rights to payments under Awards made under this Plan shall be treated
as rights to receive a series of separate payments to the fullest extent allowed
by Section 409A of the Code.


(E)  Notwithstanding any other provision in the Plan to the contrary, the
Corporation shall not be responsible for any interest or additional tax that may
be due under Code Section 409A(a)(1)(B) with respect to any amounts payable
under an Award made under this Plan.

